                                                                            FILED
                          UNITED STATES DISTRICT COURT                  May 21, 2021
                         EASTERN DISTRICT OF CALIFORNIA              CLERK, US DISTRICT COURT
                                                                       EASTERN DISTRICT OF
                                                                            CALIFORNIA


UNITED STATES OF AMERICA,                      Case No. 2:21-mj-75-DB

                 Plaintiff,

      v.                                               ORDER FOR RELEASE OF
                                                        PERSON IN CUSTODY
ANDRE HELLAMS,

                 Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release ANDRE HELLAMS ,

Case No. 2:21-mj-75-DB Charge 21 USC § 846 and 841(a)(1) , from custody for

the following reasons:

                         Release on Personal Recognizance

                         Bail Posted in the Sum of $

                                                                 10,000, co-signed by
                           X    Unsecured Appearance Bond $
                                                                 Brieanna Taylor

                                Appearance Bond with 10% Deposit

                                Appearance Bond with Surety

                                Corporate Surety Bail Bond

                                (Other): PTS Supervision, under the terms and
                           X
                                conditions as stated on the record

      Issued at Sacramento, California on May 21, 2021 at _3:21 pm_____

                                      By:   /s/ Carolyn K. Delaney

                                            Magistrate Judge Carolyn K. Delaney
2
